UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 SCHEDULE 14A (RULE 14a-101) INFORMATION REQUIRED IN PROXY STATEMENT SCHEDULE 14A INFORMATION Proxy Statement Pursuant to Section 14(a) of the Securities Exchange Act of 1934 (Amendment No. ) Filed by the Registrant x Filed by a Party other than the Registrant o Check the appropriate box: o Preliminary Proxy Statement o Confidential, for Use of the Commission Only (as permitted by Rule 14a-6(e)(2)) x Definitive Proxy Statement o Definitive Additional Materials o Soliciting Material under Rule 14a-12 GENERAL EMPLOYMENT ENTERPRISES, INC. (Name of Registrant as Specified in its Charter) (Name of Person(s) Filing Proxy Statement, if Other Than the Registrant) Payment of Filing Fee (Check the appropriate box): x No fee required. o Fee computed on table below per Exchange Act Rules 14a-6(i)(1) and 0-11. Title of each class of securities to which transaction applies: Aggregate number of securities to which transaction applies: Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule 0-11 (set forth the amount on which the filing fee is calculated and state how it was determined): Proposed maximum aggregate value of transaction: Total fee paid: o Fee paid previously with preliminary materials. 1 o Check box if any part of the fee is offset as provided by Exchange Act Rule 0-11(a)(2) and identify the filing for which the offsetting fee was paid previously.Identify the previous filing by registration statement number, or the Form or Schedule and the date of its filing. Amount Previously Paid: Form, Schedule or Registration Statement No.: Filing Party: Date Filed: 2 GENERAL EMPLOYMENT ENTERPRISES, INC. NOTICE OF ANNUAL MEETING OF SHAREHOLDERS To be held Monday, February 20, 2012 To the Shareholders: You are cordially invited to attend the Annual Meeting of Shareholders of General Employment Enterprises, Inc. (the “Company”) which will be held in the Conference Center of the Oakbrook Terrace Tower, First Floor, One Tower Lane, in Oakbrook Terrace, Illinois 60181, on Monday, February 20, 2012, at 11:00 a.m., local time.Directions to the meeting can be obtained by contacting the Company’s Investor Relations Department at One Tower Lane, Suite 2200, Oakbrook Terrace, Illinois 60181, or by calling (630) 954-0400, ext. 20. The purpose of the meeting is: 1. To elect five directors of the Company; 2. To adopt and approve the Company’s 2011 Incentive Plan; and 3. To act upon such other matters as may properly be brought before the meeting. Shareholders of record at the close of business on December 30, 2011 will be entitled to vote at the meeting.Whether or not you are able to attend the meeting in person, please vote as soon as possible.You may vote by signing the enclosed proxy card and mailing it in the envelope provided. For more information about the matters being considered at this meeting, we ask that you read the Proxy Statement on the following pages.The Company’s 2011 Annual Report to Shareholders is enclosed with the Proxy Statement. By Order of the Board of Directors Nancy C. Frohnmaier Secretary Oakbrook Terrace, Illinois January 23, 2012 Important Notice Regarding the Availability of Proxy Materials for the Shareholder Meeting to be Held on February 20, 2012. The Proxy Statement and the 2011 Annual Report to Shareholders are available at www.genp.com/ir.htm. YOUR VOTE IS IMPORTANT Even if you plan to attend the Annual Meeting, you are urged to sign, date and promptly return your proxy in the enclosed postage paid envelope so that your shares can be voted in accordance with your wishes.If you attend the meeting, you may vote your shares in person, even though you have previously signed and returned your proxy.If your shares are held in the name of a bank or brokerage firm, you should check the voting instructions of that firm. 3 GENERAL EMPLOYMENT ENTERPRISES, INC. Oakbrook Terrace Tower One Tower Lane, Suite 2200 Oakbrook Terrace, Illinois60181 PROXY STATEMENT FOR THE 2 This proxy statement and the accompanying proxy card, which are first being sent to shareholders on approximately January 28, 2012, are being furnished in connection with a solicitation of proxies by the Board of Directors of General Employment Enterprises, Inc. (the “Company”), an Illinois corporation, to be voted at the Annual Meeting of Shareholders (the “Annual Meeting”) to be held on Monday, February 20, 2012, at 11:00 a.m., local time, in the Conference Center of the Oakbrook Terrace Tower, First Floor, One Tower Lane, Oakbrook Terrace, Illinois 60181. VOTING RIGHTS AND SOLICITATION The voting securities of the Company entitled to be voted at the Annual Meeting are the shares of the Company’s common stock, no par value (“Common Stock”), of which there were 21,699,675 outstanding on December 30, 2011, the record date for the Annual Meeting.Shareholders are entitled to one vote for each share held except that, in the election of directors, each shareholder has cumulative voting rights.When voting cumulatively, each shareholder has the number of votes equal to the number of directors to be elected (five) multiplied by the number of his or her shares.Such number of votes may be divided equally among all nominees, may be cumulated for one nominee, or may be distributed on any basis among as many nominees as is desired. Each proxy that is properly signed and received before the Annual Meeting will, unless such proxy has been revoked, be voted in accordance with the instructions on such proxy.If no instruction is indicated on the proxy card, the shares will be voted “FOR” the election of the five nominees for director listed in this proxy statement, and “FOR” the adoption and approval of the Company’s 2011 Incentive Plan.The persons authorized to vote shares represented by executed proxies in the enclosed form (if authority to vote for the election of directors is not withheld) will have full discretion and authority to vote cumulatively for the election of directors and to allocate votes among any or all of the listed nominees for director as they may determine or, if authority to vote for a specified candidate or candidates has been withheld, among those nominees for whom authority to vote has not been withheld.In any case, and notwithstanding the foregoing, the proxies may be voted for less than the entire number of nominees if any situation arises which, in the opinion of the proxy holders, makes such action necessary or desirable. Quorum and Vote Required A quorum of shareholders is necessary to take action at the Annual Meeting.A majority of the total outstanding shares of Common Stock of the Company, represented in person or by proxy, will constitute a quorum for purposes of the meeting. The affirmative vote of a majority of the shares represented at the meeting, in person or by proxy, and entitled to vote is required for the election of directors and to adopt and approve the Company’s 2011 Incentive Plan. Effect of Broker Non-Votes, Withheld Votes and Abstentions Shareholders may vote “FOR” or “WITHHOLD” a vote for the election of directors and “FOR”, “AGAINST” or “ABSTAIN” with respect to the Company’s 2011 Incentive Plan.Withhold votes and abstentions will be treated as shares of Common Stock that are present for purposes of determining the presence of a quorum, but will have the effect of a vote against the election of directors and the proposal to approve the Company’s 2011 Incentive Plan. Broker non-votes occur when nominees, such as brokers and banks holding shares on behalf of the beneficial owners, are prohibited from exercising discretionary voting authority for beneficial owners who have not provided voting instructions at least ten days before the Annual Meeting. If no instructions are given within that time frame, the nominees may vote those shares on matters deemed “routine” by the New York Stock Exchange. On non-routine matters, such as the election of directors and the proposal to approve the Company’s 2011 Incentive Plan, nominees cannot vote without instructions from the beneficial owner, resulting in so-called “broker non-votes.” Broker non-votes are not counted for the purposes of determining the number of shares present in person or represented by proxy on a voting matter.For these reasons, please promptly sign, date and return the voting instruction card your broker or nominee has enclosed, in accordance with the instructions on the card. 4 Voting Procedure, Revoking Proxies Shareholders whose shares are registered in their own names may vote by mailing a completed proxy card as an alternative to voting in person at the Annual Meeting.To vote by mailing a proxy card, shareholders should sign and return the enclosed proxy card in the enclosed prepaid and addressed envelope. If shares are registered in the name of a bank or brokerage firm (record holder), shareholders will receive instructions from their record holder that must be followed in order for the record holder to vote the shares in accordance with the shareholder’s instructions.If shares are held through a bank or brokerage firm and the shareholder wishes to be able to vote in person at the Annual Meeting, the shareholder must obtain a legal proxy from the brokerage firm, bank or other holder of record and present it to the inspector of election with the shareholder’s ballot. Registered shareholders may revoke or change a previously delivered proxy at any time before the Annual Meeting by delivering another proxy with a later date or by delivering written notice of revocation of their proxy to the Secretary of the Company at its principal executive offices before the beginning of the Annual Meeting.Shareholders may also revoke their proxy by attending the Annual Meeting and voting in person, although attendance at the Annual Meeting will not, in and of itself, revoke a valid proxy that was previously delivered.If shares are held through a bank or brokerage firm, shareholders must contact that bank or brokerage firm to revoke any prior voting instructions.Shareholders may also vote in person at the Annual Meeting if a legal proxy is obtained, as described in the preceding paragraph. Dissenters’ Rights of Appraisal Under Illinois law, shareholders are not entitled to appraisal rights or other similar rights in connection with any of the proposals to be voted upon at the Annual Meeting. Manner and Costs of Solicitation The cost of preparing, assembling and mailing the proxy materials and of reimbursing brokers, nominees and fiduciaries for the out-of-pocket expenses of transmitting copies of the proxy materials to the beneficial owners of shares held of record by such persons will be borne by the Company.The Company intends to solicit proxies by the use of mail, but certain officers and regular employees of the Company or its subsidiary, without additional compensation, may use their personal efforts by telephone or otherwise, to obtain proxies.The Company also reserves the right to retain and compensate a professional solicitor to assist in the solicitation of proxies. 5 PROPOSAL 1:ELECTION OF DIRECTORS Five directors are to be elected at the Annual Meeting, to serve until the 2013 Annual Meeting of Shareholders, or until their successors are elected and qualified.Proxies will be voted, unless otherwise indicated, for the election of the nominees named below.The persons authorized to vote shares represented by executed proxies in the enclosed form (if authority to vote for the election of directors is not withheld) will have full discretion and authority to vote cumulatively and to allocate votes among any or all of the listed nominees for director as they may determine or, if authority to vote for a specified candidate or candidates has been withheld, among those nominees for whom authority to vote has not been withheld.In any case, and notwithstanding the foregoing, the proxies may be voted for less than the entire number of nominees if any situation arises which, in the opinion of the proxy holders, makes such action necessary or desirable. Director Nominees The following information is furnished with respect to each nominee for election as a director. Each nominee has agreed to serve, if elected. DENNIS W. BAKER, age 65 – Mr. Baker has served as a director of the Company since 2000.From April 1975 to April 2006, Mr. Baker held various positions with CF Industries Holdings, Inc., a fertilizer manufacturing and distribution company, and most recently served as Treasurer from March 1988 to April 2007, when he retired.During this time, he also held the following titles at CF Industries Holdings, Inc.: Assistant Treasurer, Director of Financial Planning and Budgeting, Manager of Financial Planning, Manager of Budgets and Capital Expenditure Control, Capital Expenditure Control Analyst and Financial Analyst.On May 1, 2011 Mr. Baker was elected to the Board of Directors of CIS World, Inc.Mr. Baker is Chairman of the Audit Committee and is a member of the Compensation and Nominating Committees.The Company believes that Mr. Baker is qualified to sit on the board of directors because of his extensive management experience. HERBERT F. IMHOFF, JR., age 62 – Mr. Imhoff has served as a director of the Company since 1986 and as President and Chief Operating Officer of the Company from March 22, 2010 to August 31, 2011. As of August 31, 2011, he no longer serves as Chief Operating Officer of the Company, but has retained his position as President of the Company.Mr. Imhoff previously served as Chairman of the Board, Chief Executive Officer and President of the Company from July 30, 2001 to June 30, 2009, as Executive Vice President of the Company from 1986 to 2001 and as General Counsel to the Company from 1982 to 2009. The Company believes that Mr. Imhoff is qualified to sit on the board of directors because of his significant high-level management experience and his familiarity with the operations of the Company. CHARLES W. B. WARDELL III, age 66 – Mr. Wardell has served as a director of the Company since July 1, 2009.Previously, Mr. Wardell served as Senior Advisor to the Chief Executive Officer of Korn/Ferry International, a multi-national executive recruitment service with currently more than 70 offices in 40 countries, from 1992 to 2007.Between 1990 and 1992, Mr. Wardell served as President of Nordeman Grimm, a New York based boutique executive placement firm with specialization in placements with marketing and financial services companies. In 1978, he joined American Express as Special Assistant to the Chief Executive Officer, although he also held titles, between 1978 and 1990, of Regional Vice President and General Manager of American Express Company Middle East and Senior Vice President and Chief Operating Officer of Global Private Banking at American Express International Banking Corporation. His experience also encompasses Senior Vice President, both at Travelers and Mastercard International, as well as Executive Vice President of Diners Club at Citicorp.Mr. Wardell served on the board of Cowen & Co. from 2006 to 2010. Mr. Wardell is Chairman of the Compensation Committee and is a member of the Audit and Nominating Committees.Additionally, Mr. Wardell has served as President and CEO of Witt/Kieffer.The Company believes that Mr. Wardell is qualified to sit on the board of directors because of his experience serving placement companies and the financial industry. THOMAS C. WILLIAMS, age 51 – Mr. Williams has served as a director of the Company since July 9, 2009.Since 2005, Mr. Williams has served as acting Vice Chairman of Capital Management of Bermuda (previously Travelers of Bermuda), a company providing pension benefits for expatriates who have worked outside the U.S. and accrued benefits towards their retirement which are not covered by their domestic pension plans. Additionally, Mr. Williams has served as the Chief Executive Officer of Innova Insurance Ltd., a Bermuda based insurer, which provides extension risk to the Capital Markets on life insurance related assets. Mr. Williams is Chairman of the Nominating Committee and is a member of the Audit and Compensation Committees. The Company believes that Mr. Williams is qualified to sit on the board of directors because of his significant management experience. 6 SALVATORE J. ZIZZA, age 66– Mr. Zizza has served as a director of the Company since January 8, 2010 and as Chief Executive Officer since December 23, 2009. Mr. Zizza currently serves as Chairman of Metropolitan Paper Recycling, Inc., a privately owned and operated material recovery and waste removal company, where he has worked since 2005.Mr. Zizza serves as Chairman of Bethlehem Advanced Materials, a company that designs and manufactures specialty high-temperature furnaces that are used for the processing and manufacturing of a wide variety of advanced materials, since 1995.Mr. Zizza served as the President and Treasurer of Initial Acquisition Corp., from 1992 until March 1997, at which time Initial Acquisition Corp. merged with Hollis-Eden Pharmaceuticals.He has served Harbor Biosciences (formerly Hollis-Eden) as a member of the board of directors since March 1997 and the non-executive Chairman of the board of directors since March 2009. Mr. Zizza was President and Chief Financial Officer of NICO Construction Company, Inc., a construction company, until 1985, when NICO Construction Company, Inc. merged with The LVI Group, Inc.Prior to joining NICO Construction Company, Inc., Mr. Zizza was an independent financial consultant and had been a lending officer for Chemical Bank.In addition to the aforementioned, Mr. Zizza’s current and former directorships include: The Gabelli Equity Trust (NYSE), The Gabelli Asset Fund, The Gabelli Growth Fund, The Gabelli Convertible and Income Securities Fund, The Gabelli Utility Trust Fund (NYSE), The Gabelli Global Multimedia Trust (NYSE), The Gabelli Equity Series Fund, The Gabelli Dividend and Income Trust, The Gabelli Gold Fund, the Gabelli International Growth Fund, The Gabelli Global Gold Natural Resources, Westwood Funds, Earl Scheib Inc (NASDAQ), and Trans-Lux Corporation. The Company believes that Mr. Zizza is qualified to sit on the board of directors because of his years of leadership in board and management positions. THE BOARD OF DIRECTORS RECOMMENDS A VOTE “FOR” THE ELECTION OF EACH OF THE INDIVIDUALS NOMINATED FOR ELECTION AS A DIRECTOR. DIRECTORS AND EXECUTIVE OFFICERS Executive Officers The executive officers of the Company as of January 19, 2012 are as follows: Name Age Position Salvatore J. Zizza 66 Chief Executive Officer Herbert F. Imhoff, Jr. 62 President Brad A. Imhoff 49 Chief Operating Officer, President of the Professional Staffing Division Jarett A. Misch 43 Chief Financial Officer, Treasurer Katy M. Gallagher 28 Vice President of Operations, Vice President of the Professional Staffing Division See “Election of Directors - Director Nominees” for the biographical information of Messrs. Zizza and Imhoff, Jr. BRAD A. IMHOFF – Mr. Imhoff has served as Chief Operating Officer and President of the Professional Staffing Division since September 1, 2011.Prior to joining the Company, Mr. Imhoff, co-founded Ashley Ellis, LLC (“Ashley Ellis”) a company that provided services related to the recruitment and placement of technical personnel, in January 2009 and served as its Chief Executive Officer and sole member from January 2009 until August 31, 2011, at which time substantially all of the assets of Ashley Ellis were acquired by the Company.Prior to founding Ashley Ellis, Mr. Imhoff worked as a sales consultant and participated in sales training seminars from January 2005 to January 2009.Prior to that, Mr. Imhoff managed and co-owned Camden Aviation LLC, a private jet charter company, from January 2000 to January 2005 and, co-founded and served as Chief Executive Officer of Camden Vale Corporation, an information technology recruiting firm, from January 1995 to October 2001.Mr. Imhoff previously served as Vice President of Staffing of the Company from October 1985 to January 1995. 7 JARETT A. MISCH – Mr. Misch was appointed Chief Financial Officer and Treasurer of the Company on January 3, 2012.From October 2007 to June 2011, Mr. Misch served as Vice President – Accounting at National Express Corp., the second largest school bus transportation company in North America, where he was responsible for all accounting, payroll, treasury, financial reporting, internal controls and tax matters.Prior to National Express, he served as Vice President, Controller and Chief Accounting Officer at Factory Card & Party Outlet, a publicly traded retail company from April 1999 to February 2007.He has experience in SEC reporting, Sarbanes Oxley compliance and IFRS.Mr. Misch holds a B.S. in business from Indiana University and is a Certified Public Accountant. KATY M. GALLAGHER – Ms. Gallagher has served as Vice President of Operations and Vice President of the Professional Staffing Division since September 1, 2011. Prior to joining the Company, Ms. Gallagher co-founded Ashley Ellis, a company that provided services related to the recruitment and placement of technical personnel, and served as its Chief Operations Officer and Vice President until August 31, 2011, when Ashley Ellis become a wholly owned subsidiary of the Company. Prior to founding Ashley Ellis, Ms. Gallagher served as a consultant from 2006-2008 for the Company and, previously, for Austin Vale, an India-based recruitment firm for technical personnel. In this position, Ms. Gallagher consulted on strategic planning, marketing and training. Prior to that, Ms. Gallagher was the sole owner of Ashton Zane Inc, a provider of sales training seminars across the country, from 2004 to 2006. All executive officers are elected annually by the Board of Directors at the first meeting of the board held following each Annual Meeting of Shareholders, and they hold office until their successors are elected and qualified. Brad A. Imhoff is the brother of Herbert F. Imhoff, Jr., a director and President of the Company. Section 16(a) Beneficial Ownership Reporting Compliance Section 16(a) of the Securities Exchange Act of 1934, as amended (the “Exchange Act”), requires the Company’s directors and officers, and persons who own more than 10% of a registered class of its equity securities, to file reports of ownership and changes in ownership (typically, Forms 3, 4 and/or 5) of such equity securities with the SEC.Such entities are also required by SEC regulations to furnish the Company with copies of all such Section 16(a) reports. Based solely on a review of Forms 3 and 4 and amendments thereto furnished to the Company and written representations that no Form 5 or amendments thereto were required, the Company believes that during the fiscal year ended September 30, 2011, its directors and officers, and greater than 10% beneficial owners, have complied with all Section 16(a) filing requirements except for the following: Salvatore J. Zizza was late filing a Form 4; Brad A. Imhoff was late filing a Form 3 to report one transaction; Katy M. Gallagher was late filing a Form 3 to report one transaction; Thomas C. Williams was late filing a Form 3 disclosing him as a Director; Charles W. B. Wardell III failed to file a Form 3 and a Form 4 to report one transaction. Transactions with Related Persons, Promoters and Certain Control Persons On August 31, 2011, the Company entered into an asset purchase agreement (the “Ashley Purchase Agreement”) with Ashley Ellis, an Illinois limited liability company, and Brad A. Imhoff for the purchase of certain assets of Ashley Ellis, including customer lists, comprising Ashley Ellis’ services business. Ashley Ellis’ services business was operated from offices in Illinois, Texas and Georgia and provided services related to the recruitment and placement of technical personnel. The Ashley Purchase Agreement was deemed effective on September 1, 2011. Brad A. Imhoff is the brother of Herbert F. Imhoff, Jr., a director and President of the Company. Brad A. Imhoff and Ashley Ellis, an entity of which Brad A. Imhoff is the sole member and Chief Executive Officer, were parties to the transaction. As consideration for the assets, the Company paid Ashley Ellis $200,000 on the date of closing and agreed to pay Ashley Ellis an additional $200,000 within six months of closing. The Company also agreed to issue to Ashley Ellis 1,250,000 restricted shares of the Company’s common stock. As the sole member of Ashley Ellis, Brad A. Imhoff has an interest in the entire consideration paid by the Company to Ashley Ellis for the assets. 8 In connection with the transactions contemplated by the Ashley Purchase Agreement, on August 31, 2011, the Company and Ashley Ellis entered into a registration rights agreement (the “Registration Rights Agreement”), pursuant to which Ashley Ellis was granted certain piggyback registration rights with respect to the shares to be issued to Ashley Ellis under the Ashley Purchase Agreement. The Registration Rights Agreement contains certain indemnification provisions for the benefit of the Company and Ashley Ellis and other customary provisions. Also in connection with the transactions contemplated by the Ashley Purchase Agreement, on August 31, 2011, the Company entered into an employment agreement and change in control agreement with Katy M. Gallagher, as more fully described below under “Executive Compensation – Employment and Change in Control Agreement.” Brad A. Imhoff and Katy M. Gallagher are engaged to be married. BOARD OF DIRECTORS AND ITS COMMITTEES Board Leadership Structure and Role in Risk Oversight The Board of Directors believes that the Company’s Chief Executive Officer is best situated to serve as Chairman because he is the director most familiar with the Company’s business and industry, and most capable of effectively identifying strategic priorities and leading the discussion and execution of strategy. Independent directors and management have different perspectives and roles in strategy development. The Company’s independent directors bring experience, oversight and expertise from outside the company and industry, while the Chief Executive Officer brings company-specific experience and expertise. The Board of Directors believes that the combined role of Chairman and Chief Executive Officer is in the best interest of shareholders because it promotes strategy development and execution, and facilitates information flow between management and the Board of Directors, which are essential to effective governance.The Board of Directors does not have a lead independent director. The Board of Directors provides overall risk oversight for the Company as part of its normal, ongoing responsibilities. It receives reports from Mr. Zizza and other members of senior management on a periodic basis on areas of risk facing the Company. In addition, board committees oversee specific elements of risk or potential risk. Director Independence The Board of Directors has determined that each director and each nominee for director, other than Mr. Imhoff, Jr. and Mr. Zizza, is an independent director under the listing standards of the NYSE Amex Stock Exchange.In addition, the Board of Directors has determined that each current member of the Audit Committee meets the additional independence criteria required for audit committee membership under the listing standards of the NYSE Amex Stock Exchange and Rule 10A-3 of the Exchange Act. Board and Committee Meetings The Board of Directors meets on a regularly scheduled basis to review significant developments affecting the Company and to act on matters requiring Board approval.It also holds special meetings when an important matter requires Board action between scheduled meetings.The Board of Directors held eight meetings during the last fiscal year.No director of the Company attended less than 75% of the total meetings of the Board and Committees on which such Board members served during this period. The members of the Board of Directors are expected to attend the Company’s Annual Meeting of Shareholders.All of the director nominees were present at the prior year’s Annual Meeting, which was held on February 10, 2011. There are three standing committees of the Board of Directors, which are the Nominating Committee, the Audit Committee and the Compensation Committee. 9 Nominating Committee The functions of the Nominating Committee are to assist the Board of Directors in identifying, interviewing and recommending to the Board of Directors qualified candidates to fill positions on the board.The Nominating Committee met one time during fiscal 2011. The Company does not have a policy regarding the consideration of diversity, however defined, in identifying nominees for director.Instead, in evaluating candidates to serve on the Company’s Board of Directors, consideration is given to the level of experience, financial literacy and business acumen of the candidate.In addition, qualified candidates for director are those who, in the judgment of the Nominating Committee, have significant decision-making responsibility, with business, legal or academic experience.The Nominating Committee will consider recommendations for board candidates that are received from various sources, including directors and officers of the Company, other business associates and shareholders, and all candidates will be considered on an equal basis, regardless of source. Shareholders may contact the Nominating Committee to make such recommendations by writing in care of the Secretary of the Company, at One Tower Lane, Suite 2200, Oakbrook Terrace, Illinois 60181.Submissions must be in accordance with the Company’s By-Laws and include: (a) a statement that the writer is a shareholder and is proposing a candidate for consideration by the Nominating Committee; (b) the name, address and number of shares beneficially owned by the shareholder; (c) the name, address and contact information of the candidate being recommended; (d) a description of the qualifications and business experience of the candidate; (e) a statement detailing any relationships between the candidate and the Company and any relationships or understandings between the candidate and the proposing shareholder; and (f) the written consent of the candidate that the candidate is willing to serve as a director if nominated and elected. The Nominating Committee is presently composed of three non-employee directors:Thomas C. Williams (Chairman), Dennis W. Baker, and Charles W. B. Wardell III. The Board of Directors has adopted a written charter for the Nominating Committee.The Nominating Committee Charter is not available on the Company’s website.A copy of the Nominating Committee Charterwas attached as an appendix to the proxy statement prepared in connection with the February 10, 2011 Annual Meeting of Shareholders. Audit Committee The Audit Committee is primarily concerned with the effectiveness of the Company’s accounting policies and practices, its financial reporting and its internal accounting controls.In addition, the Audit Committee reviews and approves the scope of the annual audit of the Company’s books, reviews the findings and recommendations of the independent registered public accounting firm at the completion of their audit, and approves annual audit fees and the selection of an auditing firm.The Audit Committee met six times during fiscal 2011.In addition, the Chairman of the Audit Committee participated in three quarterly meetings in fiscal 2011, to review earnings press releases and the Company’s filings on Form 10-Q with members of management and the Company’s independent registered public accounting firm. The Audit Committee is presently composed of three non-employee directors:Dennis W. Baker (Chairman), Charles W. B. Wardell III and Thomas C. Williams.The Board of Directors has determined that Mr. Baker, Mr. Wardell and Mr. Williams are each an “audit committee financial expert” as defined by rules of the SEC. The Board of Directors has adopted a written charter for the Audit Committee.The Audit Committee Charter is not available on the Company’s website.A copy of the Audit Committee Charter is attached as appendix A to this proxy statement. Compensation Committee The Compensation Committee has the sole responsibility for approving and evaluating the officer compensation plans, policies and programs.It may not delegate this authority. It meets as often as necessary to carry out its responsibilities.The Compensation Committee has the authority to retain compensation consultants, but has not done so.The Compensation Committee met three times during fiscal 2011. 10 In the past, the Compensation Committee has met each September to consider the compensation of the Company’s executive officers, including the establishment of base salaries and performance targets for the succeeding year, and the consideration of stock option awards.Management provides the Compensation Committee with such information as may be requested by the Compensation Committee, which in the past has included historical compensation information of the executive officers, tally sheets, internal pay equity statistics, and market survey data.Under the guidelines of the NYSE Amex Stock Exchange, the chief executive officer may not be present during the Compensation Committee’s deliberations regarding his compensation.If requested by the committee, the chief executive officer may provide recommendations regarding the compensation of the other officers. The Compensation Committee also has the responsibility to make recommendations to the Board of Directors regarding the compensation of directors. The Compensation Committee is presently composed of three non-employee directors:Charles W. B. Wardell III (Chairman), Dennis W. Baker, and Thomas C. Williams. The Board of Directors has adopted a written charter for the Compensation Committee.The Compensation Committee Charter is not available on the Company’s website. A copy the Compensation Committee Charter was attached as an appendix to the proxy statement prepared in connection with the March 22, 2010 Annual Meeting of Shareholders. Shareholder Communications The Board of Directors has established a procedure by which shareholders of the Company can communicate with the Board of Directors.Shareholders interested in communicating with the Board of Directors as a group or with individual directors may do so, in writing.Correspondence to the directors should be sent by regular mail c/o the Secretary, General Employment Enterprises, Inc., One Tower Lane, Suite 2200, Oakbrook Terrace, Illinois 60181.Any such correspondence will be reviewed by the Secretary, who will then forward it to the appropriate parties.Communications that are solicitations or deemed to be irrelevant to the Board of Directors’ responsibilities may be discarded, at the discretion of the Secretary. Nominations for Directors The By-Laws of the Company establish procedures for the nomination of candidates for election to the Board of Directors.The By-Laws provide that the nominations may be made by the Board of Directors or by a committee appointed by the Board of Directors.Any shareholder entitled to vote in the election of directors generally may make nominations for the election of directors to be held at an Annual Meeting of Shareholders, provided that such shareholder has given actual written notice of his intent to make such nomination or nominations to the Secretary of the Company not less than ninety days nor more than one hundred twenty days prior to the anniversary date of the immediately preceding Annual Meeting of Shareholders.Each such notice must set forth (a) the name and address of the shareholder who intends to make the nomination and of the person or persons to be nominated; (b) a representation that the shareholder is a holder of record of stock of the Company entitled to vote at such meeting and intends to appear in person or by proxy at the meeting to nominate the person or persons specified in the notice; (c) a description of all arrangements or understandings involving any two or more of the shareholders, each such nominee and any other person or persons (naming such person or persons) pursuant to which the nomination or nominations are to be made by the shareholder or relating to the Company or its securities or to such nominee’s service as a director if elected; (d) such other information regarding such nominee proposed by such shareholder as would be required to be included in a proxy statement filed pursuant to the proxy rules of the SEC had the nominee been nominated, or intended to be nominated, by the Board of Directors; and (e) the consent of each nominee to serve as a director of the Company, if so elected. 11 SECURITY OWNERSHIP OF CERTAIN BENEFICIAL OWNERS AND MANAGEMENT Listed in the following table is information concerning persons known to the Company to be beneficial owners of more than five percent of the Company’s outstanding Common Stock, and information concerning the beneficial ownership of the Company’s outstanding Common Stock by each director, director nominee and named executive officer, as defined below, individually, and by all current directors and executive officers as a group.Unless noted otherwise, the named persons have sole voting and dispositive power over the shares listed.Except as noted otherwise, the information is as of December 30, 2011. Name and Address of Beneficial Owner Amount and Nature of Beneficial Ownership Percent of Class Trinity HR Services, LLC(1) Trinity HR, LLC 11921 Brinley Avenue Louisville, KY 40243 12,825,281 (1) 58.3% Big Red Investments Partnership Ltd. 5025 W. Lemon Street Tampa, Florida33609 1,476,015 (2) 6.7% Dennis W. Baker. 73,800 (3) * Herbert F. Imhoff, Jr. 945,324 (4) 4.3% Charles W. B. Wardell III 16,000 (5) * Thomas C. Williams * Salvatore J. Zizza * Brad A. Imhoff 5.7% Jarett A. Misch - - Katy M. Gallagher - - All current directors and executive officers as a group (8 individuals) 10.9% *Represents less than 1%. (1)Based on the Schedule 13D filings filed on January 3, 2012 by each of Trinity HR Services, LLC, a Delaware limited liability company (“Trinity Services”), Trinity HR, LLC, a Kentucky limited liability company (“Trinity HR”), Brandon Simmons, Jeff Moody and J. Sherman Henderson III.Trinity Services owns directly 9,325,281 shares of Common Stock, Trinity HR owns directly 3,500,000 shares of Common Stock, and each of the Messrs. Simmons, Moody and Henderson, as co-managers of Trinity Services and Trinity HR, may be deemed to beneficially own, in the aggregate the 12,825,281 shares of Commons Stock owned directly by Trinity Services and Trinity HR. (2)Based on the Schedule latest 13D filed by Big Red Investments Partnership Ltd., Bucknoletan Management, LLC and Thomas J. Bean on June 16, 2010.Each of Bucknoletan Management, LLC, as the general partner of Big Red Investments Partnership Ltd., and Mr. Bean, as the manager of Bucknoletan Management, LLC, may be deemed to beneficially own the shares of Common Stock owned directly by Big Red Investments Partnership Ltd. 12 (3)Represents (i) 52,800 shares of Common Stock owned and (ii) 21,000 shares issuable upon the exercise of stock options that are currently exercisable. (4)Represents (i) 500,000 shares of Common Stock owned directly by Mr. Imhoff, Jr., (ii) 439,324 shares of Common Stock owned directly by the Herbert F. Imhoff, Jr. Revocable Trust, of which Mr. Imhoff, Jr. is the sole trustee and (iii) 6,000 shares issuable upon the exercise of stock options that are currently exercisable. (5)Represents (i) 10,000 shares of Common Stock owned and (ii) 6,000 shares issuable upon the exercise of stock options that are currently exercisable. (6)Represents 6,000 shares issuable upon the exercise of stock options that are currently exercisable. (7)Represents 97,202 shares of Common Stock owned. (8)Represents (i) 1,250,000 shares of Common Stock related to the acquisition of Ashley Ellis LLC, (ii) 1,150 shares of Common Stock directly owned and (iii) 1,150 shares of Common Stock owned by Mr. Imhoff’s daughter, Lisa Imhoff. Note the 1,500,000 stock options contemplated in the Company’s 2011 Incentive plan issued to the Company’s Board of Directors are excluded from this table as the plan is subject to shareholder approval. Change in Control of the Company On January 3, 2012, each of Trinity Services, Trinity HR, Brandon Simmons, Jeff Moody and J. Sherman Henderson III (collectively, the “Trinity Group”) filed Schedule 13Ds (the “Schedule 13D Filings”) with the SEC disclosing that each of Messrs. Simmons, Moody and Henderson, as co-managers of Trinity Services and Trinity HR, may be deemed to beneficially own, in the aggregate, 12,825,281 shares of the Common Stock, or approximately 58.3% of the issued and outstanding Common Stock based on the number of shares outstanding and shares issuable upon exercise of options as of September 30, 2011, reported by the Company in its Annual Report on Form 10-K for the period ended September 30, 2011, filed on December 29, 2011, constituting a change of control for the Company. Gregory L. Skaggs, the sole member of PSQ, LLC, a Kentucky limited liability company (“PSQ”), which owned 9,325,281 shares of Common Stock, or approximately 42% of the issued and outstanding Common Stock (the “PSQ Shares”), sold his entire membership interest in PSQ to Trinity Services, effective as of December 12, 2011, which Trinity Services distributed to itself on December 13, 2011.The PSQ Shares were purchased by Trinity Services for $500,000, payable in monthly installments through seller financing from Mr. Skaggs and approximately $45,000 of short term borrowings from Derby Capital, LLC, an affiliate of Messrs. Henderson and Moody.Trinity Services has pledged the PSQ Shares to Mr. Skaggs as collateral for payment of the balance of the purchase price. Trinity HR acquired 3,500,000 shares of Common Stock (the “RFFG Shares” and, together with the PSQ Shares, the “Shares”) or approximately 16% of the issued and outstanding Common Stock, from RFFG, LLC, a wholly owned subsidiary of Trinity HR (“RFFG”) on December 21, 2011 as a distribution from RFFG.Trinity HR acquired RFFG from WTS Acquisition LLC on September 8, 2011.RFFG previously obtained beneficial ownership of the RFFG Shares in early September 2011 as a prospective purchase price payment from the Company to RFFG in connection with the sale by RFFG to the Company of a portion of its business on December 30, 2010. EXECUTIVE COMPENSATION Summary Compensation Information The following table summarizes all compensation awarded to, earned by or paid to all individuals serving as the Company’s principal executive officer, its two most highly compensated executive officers other than the principal executive officer, and up to two additional individuals who were serving as executive officers at the end of the last completed fiscal year, for each of the last two completed fiscal years.These individuals are referred to throughout this proxy statement as the “named executive officers.” 13 Summary Compensation Table Name and Principal Position Fiscal Year Salary Stock Awards Option Awards All Other Compensation Total Salvatore J. Zizza –– –– –– Chief Executive Officer –– –– 76,328 and Chairman of the Board Herbert F. Imhoff, Jr.(2) –– –– –– President –– –– –– Marilyn L. White(3) –– –– Vice President –– James R. Harlan(4) –– –– –– Chief Financial Officer –– –– And Treasurer Does not include $46,000 in consulting fees paid by PSQ to Mr. Zizza subsequent to the date he became employed by the Company on December 23, 2009, which fees were paid pursuant to a consulting agreement entered into between PSQ and Mr. Zizza in March 2009.Under the terms of such consulting agreement, Mr. Zizza provided PSQ with certain services in connection with its investment in the Company.The consulting agreement was terminated in February 2010. As of August 31, 2011, Herbert F. Imhoff, Jr. no longer serves as Chief Operating Officer of the Company. On August 31, 2011, Marilyn L. White was terminated from her position as Vice President of the Company. On December 30, 2011, James Harlan was terminated from his position as Chief Financial Officer and Treasurer. Employment and Change in Control Agreements Salvatore J. Zizza: On September 7, 2011, the Company and Salvatore J. Zizza, the Company’s Chairman and Chief Executive Officer, entered into an employment agreement (the “Zizza Employment Agreement”) and a change of control agreement (the “Zizza Change of Control Agreement”), each dated as of September 1, 2011.The Zizza Employment Agreement provides for a two-year term ending on September 1, 2013, unless Mr. Zizza’s employment is earlier terminated by either party in accordance with the provisions thereof.Mr. Zizza is to receive a base salary at the rate of $120,000 per year, subject to increase in the discretion of the Board of Directors of the Company.Mr. Zizza will also receive a life insurance policy with coverage equal to two times his base salary and a disability income insurance policy with coverage equal to 50% of his base salary.Mr. Zizza will be entitled to receive equity compensation on the same terms and conditions as other executives and members of the Board of Directors of the Company.In the event that Mr. Zizza’s employment is terminated (other than as a result of Mr. Zizza’s death or disability) either (i) by the Company for a reason other than Cause or (ii) by Mr. Zizza for Good Reason (each as defined in the Zizza Employment Agreement), Mr. Zizza will continue to receive his base salary and other benefits provided under the Zizza Employment Agreement for the remainder of the term of the Zizza Employment Agreement. The term of the Zizza Change of Control Agreement commenced on September 1, 2011 and will terminate on the earlier of (i) two years following the date of execution; (ii) termination of Mr. Zizza’s employment; or (iii) the execution of a written agreement between the Company and Mr. Zizza terminating the Zizza Change of Control Agreement.Under the Zizza Change of Control Agreement, in the event that the Company terminates Mr. Zizza’s employment without Cause or Mr. Zizza resigns with Good Reason after a Change of Control (each as defined in the Zizza Change of Control Agreement), Mr. Zizza will receive, subject to his execution of a separation agreement and release of claims in a form reasonably satisfactory to the Company, (i) a lump sum payment equal to all unpaid compensation remaining from the day of separation to the end of the term of the Zizza Employment Agreement; (ii) continuation of health insurance benefits for six months following his separation from service; (iii) reimbursement for the premiums associated with COBRA for 18 months following the six-month continuation of health insurance period; and (iv) the same percentage of Company-paid group-term life insurance benefits as were provided to Mr. Zizza and his family under plans of the Company as of the Change of Control for a total of twenty-four months following the year in which Mr. Zizza separates from service. 14 Brad A. Imhoff:In connection with Brad A. Imhoff’s appointment as Chief Operating Officer of the Company, the Company entered into an employment agreement (the “Imhoff Employment Agreement”) and a change of control agreement (the “Imhoff Change of Control Agreement”) with Mr. Imhoff, each dated as of August 31, 2011.The Imhoff Employment Agreement provides for a three-year term ending on September 1, 2014, unless Mr. Imhoff’s employment is earlier terminated in accordance with the provisions thereof.Mr. Imhoff is to receive a base salary at the rate of $180,000 per year for the term of the Imhoff Employment Agreement.Mr. Imhoff is also entitled to receive an annual bonus equal to 10% of the increase in profits earned by the Company’s Professional Staffing Division over the prior fiscal year minus an agreed upon corporate allocation and not including any profits of acquired entities or assets until the applicable earnout periods related thereto have expired.The fiscal year ending September 30, 2011 will be used as the first baseline to determine the profitability bonus and will be used in subsequent years to determine the profitability bonus to the extent that profits in subsequent years are less than profits for the fiscal year ending September 30, 2011. Upon the expiration of the term of the Imhoff Employment Agreement or termination of Mr. Imhoff’s employment by the Company with cause under the circumstances set forth in the Imhoff Employment Agreement, the Company’s obligations are limited generally to paying Mr. Imhoff his base salary through the termination date. The term of the Imhoff Change of Control Agreement commenced on August 31, 2011 and will terminate on the earlier of (i) three years following the date of execution; (ii) termination of Mr. Imhoff’s employment; or (iii) the execution of a written agreement between the Company and Mr. Imhoff terminating the Imhoff Change of Control Agreement.Under the Imhoff Change of Control Agreement, in the event that the Company terminates Mr. Imhoff’s employment without Cause or Mr. Imhoff resigns with Good Reason after a Change of Control (each as defined in the Imhoff Change of Control Agreement), Mr. Imhoff will receive, subject to his execution of a separation agreement and release of claims in a form reasonably satisfactory to the Company, (i) a lump sum payment equal to all unpaid compensation remaining from the day of separation to the end of the term of the Imhoff Employment Agreement; (ii) continuation of health insurance benefits for six months following his separation from service; (iii) reimbursement for the premiums associated with COBRA for 18 months following the six-month continuation of health insurance period; and (iv) the same percentage of Company-paid group-term life insurance benefits as were provided to Mr. Imhoff and his family under plans of the Company as of the Change of Control for a total of twenty-four months following the year in which Mr. Imhoff separates from service. Katy M. Gallagher:On August 31, 2011, the Company and Katy Gallagher, Vice President Operations, entered into an employment agreement (the “Gallagher Employment Agreement”) and a change of control agreement (the “Gallagher Change of Control Agreement”).Ms. Gallagher will serve as the Vice President of Operations and the Vice President of the Professional Staffing Division of the Company.The Gallagher Employment Agreement provides for a three-year term ending on September 1, 2014, unless Ms. Gallagher’s employment is earlier terminated in accordance with the provisions thereof.Ms. Gallagher is to receive a base salary at the rate of $150,000 per year for the term of the Gallagher Employment Agreement.Upon the Death, Disability, expiration of the term of the Gallagher Employment Agreement, or a termination of Ms. Gallagher’s employment with Cause (each as defined in the Gallagher Employment Agreement), the Company’s obligations are limited generally to paying Ms. Gallagher her base salary through the termination date. The term of the Gallagher Change of Control Agreement commenced on August 31, 2011 and will terminate on the earlier of (i) three years following the date of execution; (ii) termination of Ms. Gallagher’s employment; or (iii) the execution of a written agreement between the Company and Ms. Gallagher terminating the Gallagher Change of Control Agreement.Under the Gallagher Change of Control Agreement, in the event that the Company terminates Ms. Gallagher’s employment without Cause or Ms. Gallagher resigns with Good Reason after a Change of Control (each as defined in the Gallagher Change of Control Agreement), Ms. Gallagher will receive, subject to her execution of a separation agreement and release of claims in a form reasonably satisfactory to the Company, (i) a lump sum payment equal to all unpaid compensation remaining from the day of separation to the end of the term of the Gallagher Employment Agreement; (ii) continuation of health insurance benefits for six months following her separation from service; (iii) reimbursement for the premiums associated with COBRA for 18 months following the six-month continuation of health insurance period; and (iv) the same percentage of Company-paid group-term life insurance benefits as were provided to Ms. Gallagher and her family under plans of the Company as of the Change of Control for a total of twenty-four months following the year in which Ms. Gallagher separates from service. 15 Consulting Agreement In connection with the completion of the sale of shares of Common Stock to PSQ on July 1, 2009, Mr. Imhoff, Jr. resigned from his positions as Chairman of the Board, Chief Executive Officer and President of the Company and his employment agreement with the Company was replaced by a new consulting agreement.Under the consulting agreement, dated as of June 22, 2009, the Company became obligated to pay an annual consulting fee of $180,000 over a five-year period and to issue 500,000 shares of Common Stock to Mr. Imhoff, Jr. in exchange for his service to the Company. Option Awards The option awards column represents the fair value of the stock options as measured on the grant date.The methods and assumptions used to determine the fair value of stock options granted are disclosed in “Note 16 - Stock Option Plans” in the notes to consolidated financial statements in the Company’s Annual Report for fiscal 2011 accompanying this proxy statement. All stock options awarded to the named executive officers during fiscal 2010 were at option prices that were equal to the market price on the date of grant, had vesting dates two years or less after the date of grant, and had expiration dates ten years after the date of grant.There were no stock options awarded in fiscal 2011. All Other Compensation Name Year Executive Retirement Plan Consulting Fees Other Total All Other Compensation Salvatore J. Zizza – Chief Executive Officer and Chairman of the Board –– –– Herbert F. Imhoff, Jr. –– –– President –– 67 Marilyn L. White –– –– Vice President –– –– Includes contributions to the Company’s 401(k) Incentive Savings Plan. Does not include $46,000 in consulting fees paid by PSQ to Mr. Zizza subsequent to the date he became employed by the Company on December 23, 2009, which fees were paid pursuant to a consulting agreement entered into between PSQ and Mr. Zizza in March 2009.Under the terms of such consulting agreement, Mr. Zizza provided PSQ with certain services in connection with its investment in the Company.The consulting agreement was terminated in February 2010. Amount represents severance payment made to Ms. White. 16 Outstanding Equity Awards at Fiscal Year-End The following table sets forth information concerning outstanding stock options held by each of the named executive officers as of September 30, 2011.At that date, there were no outstanding stock awards. Outstanding Equity Awards at September 30, 2011 – Option Awards Number of Securities Underlying Unexercised Options (#) Option Option Name Exercisable Unexercisable Exercise Price ($) Expiration Date Salvatore J. Zizza — Herbert F. Imhoff, Jr. (1
